Citation Nr: 0329424	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  96-22 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals, tendon laceration, with fusion 
of the right fifth finger, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for tendonitis of both 
arms.

3.  Entitlement to service connection for arthritis of the 
hips, elbows, and cervical spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 1996 and November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  In the February 1996 
rating decision, the RO denied an increased disability rating 
for service-connected residuals, tendon laceration, with 
fusion of the right fifth finger, then rated as 
noncompensable.  The RO granted a 10 percent rating for this 
disability in June 2003.  In the November 1999 rating 
decision, the RO denied service connection for tendonitis of 
both arms and for arthritis of the hips, elbows, and cervical 
spine.

In September 2003, the Board received additional medical 
evidence from the veteran pertaining to his service-connected 
left knee disability.  However, a claim involving an 
increased rating for the left knee disability is not 
presently before the Board on appeal.  The veteran withdrew 
his appeal of that issue in a statement received by the RO in 
November 1998.  Therefore, the Board refers the evidence 
which the veteran has submitted pertaining to the left knee 
to the RO for appropriate action.  


REMAND

Right Fifth Finger

In granting a 10 percent rating for the service-connected 
right fifth finger disorder in the June 2003 rating decision, 
the RO referred to criteria for evaluating an amputation of 
the little finger under Diagnostic Code 5156 in the VA 
Schedule for Rating Disabilities.  That criteria provides a 
10 percent rating for such an amputation without metacarpal 
resection, at proximal interphalangeal joint or proximal 
thereto.  A 20 percent rating is provided for an amputation 
with metacarpal resection (more than one half the bone lost).  
38 C.F.R. § 4.71a, Diagnostic Code 5156 (2003).  Given the 
analogous rating to an amputation of the little finger in 
this case, the Board notes that a higher rating may be 
assigned in this case if the medical evidence reflects that 
the disability of the veteran's right finger more nearly 
approximates the disability that would be expected to result 
from an amputation with metacarpal resection of the right 
fifth finger with more than one half the bone lost.  The 
Board finds that the medical evidence in this case does not 
address this matter clearly, and therefore remand is required 
to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4).

In addition, the Board notes that during the course of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted in November 2000.  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order for a claim to be substantiated, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  The law applies to 
all claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not yet 
subject to a final decision as of that date because of an 
appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West 2002).  Although 
the RO provided the veteran with a supplemental statement of 
the case (SSOC) in April 2003 in which it readjudicated his 
claim and provided notice of the new regulations implementing 
the VCAA, the RO has not specifically informed the veteran of 
the evidence necessary to substantiate his claim for an 
increased rating as well as what evidence he is to provide 
and what evidence VA will attempt to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, remand is 
required to fulfill this duty to notify.

In an April 2003 statement accepted as a VA Form 9 
substantive appeal in connection with the claim for service 
connection for arthritis of the hips, elbows, and cervical 
spine, the veteran stated that he would like a list of 
service organizations as the ones he had called had not 
returned his phone calls.  There is no evidence in the claims 
file that the RO sent him a list of representatives.  In a 
September 2003 letter, the veteran again referred to 
difficulties he had had in obtaining a representative.  The 
Board construes this as a request for a change in 
representation or, in this case since the veteran is 
unrepresented, a request for a representative, and the Board 
notes that the veteran has submitted this request within the 
90-day period allowed for such requests after an appeal has 
been certified to the Board because the appeal in this case 
was certified in August 2003.  38 C.F.R. § 20.1304(a) (2003).  
This request is relevant to both the claims for service 
connection as well as the increased rating claim presently on 
appeal to the Board.  Therefore, on remand, the RO should 
provide the veteran with a list of service organizations who 
may represent him in connection with claims before VA.

Service Connection For Tendonitis Of Both Arms

The veteran contends that tendonitis of both arms resulted 
from surgery he had in May 1998 on his service-connected 
right fifth finger, and he therefore believes he deserves 
service connection for it as secondary to the 
service-connected right fifth finger disability.  
Specifically, he claimed in a statement dated in December 
1999 that the tendonitis in both arms "is not from the 
disability of tendon laceration, it is from the operation of 
the right fifth finger that wasn't successful."  He contends 
that the tendonitis is the result of a surgery performed in 
May 1998 at the VAMC in Lebanon which he claims was 
unsuccessful.  Remand is required for consideration of this 
claim under all possible theories of entitlement to benefits.  

Service Connection For Tendonitis Of Both Arms And For 
Arthritis Of The Hips, Elbows, And Cervical Spine

The veteran contends that arthritis associated with his 
service-connected disabilities has moved to other joints in 
his body including his hips, elbows, and cervical spine, and 
that therefore he deserves service connection for arthritis 
in these joints as secondary to the arthritis in his 
service-connected knees and right fifth finger.  In support 
of his contentions, he submitted in July 1998, a statement on 
the letterhead of a private physician, Michael L. Cowan, M.D.  
In the form of an "Addendum", the statement reads:  "I 
have received the x-rays of the above named patients hips 
(sic) and again it shows osteoarthritis.  This clearly shows 
that osteoarthritis moves from one joint to the next."  This 
statement is not signed, although it was submitted with two 
letters, dated in June 1998 on the same letterhead, which 
were signed by Dr. Cowan.  In addition, the veteran submitted 
in March 2002, an article about both osteoarthritis and 
rheumatoid arthritis.  Concerning the latter, the article 
noted that an airman who experienced stiffness and swelling 
in one of his hands then noticed his symptoms began to spread 
to other joints of his body and he was diagnosed with 
rheumatoid arthritis.  The Board concludes that remand is 
required for further development of the evidence on this 
matter.

In addition, although the RO did send the veteran a letter 
about the VCAA in October 2002 with regard to his claim for 
service connection for arthritis, the letter did not clearly 
articulate what evidence he is to provide with regard to this 
claim and what evidence VA will attempt to obtain.  
Quartuccio, 16 Vet. App. 183.  Moreover, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  It found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
because this case is being remanded for additional 
development and to satisfy the VCAA notification 
requirements, the RO must take this opportunity to ensure 
that all VCAA notice obligations have been satisfied in 
accordance with this recent decision.

To ensure that VA has met its duty to assist the appellant in 
obtaining evidence necessary to substantiate his claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Write to the appellant and notify 
him of the enactment of the VCAA and of 
its directives.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  
Notify him in the letter of the new 
heightened duty-to-assist regulations 
as contemplated by 38 C.F.R. § 3.159.  
Advise him of the evidence necessary to 
substantiate his claims as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  Send the veteran a list of accredited 
service organizations and the appropriate 
form for appointing one to represent him 
and allow him a reasonable amount of time 
to respond.

3.  Ask the veteran to provide a list of 
all VA and non-VA health care providers 
that have treated him for the disorders 
pertinent to the issues on appeal.  When 
the veteran responds, obtain records from 
each health care provider the veteran 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and VA 
does not have affirmative evidence that 
they do not exist, inform the veteran of 
the records that VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that VA will proceed to decide his appeal 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time within which to respond.

4.  Schedule the veteran for an 
examination by an examiner who will 
provide the medical evidence needed to 
resolve the issues on appeal.  Send the 
claims folder to the examiners for 
review; the examiner must indicate that 
the claims file was reviewed in 
conjunction with the examination.  

With regard to the service-connected 
right fifth finger, the examiner should 
provide, in addition to a description of 
the findings on examination, an opinion 
as to whether the disability of the 
veteran's right finger is similar to that 
which would be expected to result from an 
amputation with metacarpal resection of 
the right fifth finger with more than one 
half the bone lost or whether the present 
disability is less than would be expected 
with such an amputation.  

With regard to the claim for tendonitis, 
the examiner should state whether the 
veteran has tendonitis in both arms.  The 
examiner should review the evidence in 
the claims file including the report of 
an operation performed in May 1998 at the 
VAMC in Lebanon and render an opinion as 
to whether a disability of the arms, to 
include tendonitis, was caused by the 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran for service-connected disability 
at the VAMC in May 1998.  

With regard to the arthritis claims, the 
examiner should state -- based on review 
of the medical evidence already of 
record, including x-ray and MRI reports, 
and based on the examiner's own findings 
on examination - whether the veteran has 
arthritis of the hips, elbows, and 
cervical spine, and if so whether it is 
osteoarthritis or some other type such as 
rheumatoid arthritis.

In addition, the examiner should review 
the July 1998 "Addendum" on the 
letterhead of Michael L. Cowan, M.D., 
indicating that "osteoarthritis moves 
from one joint to the next", and the 
article about osteoarthritis and 
rheumatoid arthritis from VA Stars and 
Stripes Healthcare Network submitted by 
the veteran in March 2002.  The examiner 
should render an opinion as to the 
likelihood (for example, "very likely", 
"not very likely", "as likely as some 
other etiological explanation", etc.) 
that arthritis of the hips, elbows, and 
cervical spine in this case is causally 
related to the service-connected 
disability of the knee or fifth little 
finger joints. 

The examiner should include a rationale 
for his or her conclusions and a 
discussion of the medical principles 
involved.  That is, the examiner should 
provide a basis for his or her 
conclusions by referring to specific 
pertinent matters involved in this case 
or by explaining the nature of the 
disease of arthritis, including 
distinctions, if relevant, between 
osteoarthritis and rheumatoid arthritis 
and what is known about their causes.

5.  Readjudicate the veteran's claims, 
including under all pertinent theories 
for service connection for tendonitis.  
If the benefits sought on appeal remain 
denied, provide the veteran with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


